Motion for reárgument of motion to dismiss appeal granted, and, upon reargument, *759motion to dismiss appeal denied upon condition that appellant perfect the appeal for the January, 1928, term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that within five days from the entry of the order herein appellant pay respondent thirty dollars costs; otherwise, motion to dismiss appeal granted, wdth ten dollars costs. Present — Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ.